Lupiano, J. (dissenting).
Defendant, charged in an indictment with the crimes of aggravated sexual abuse (two counts), sexual abuse in the first degree (two counts), assault in the first degree, and endangering the welfare of a child, pursuant to a negotiated plea bargain wherein the court promised to impose an indeterminate term of imprisonment of not less than 5 years and not more than 15 years, withdrew his previously entered not guilty plea and offered to plead guilty to all of the crimes charged. The People possessed defendant’s video taped confession in which he acknowledged that he planned this atrocious act. At sentencing the court noted that this was defendant’s first offense, that he had donated blood to his victim, that he was married for 19 years and had a steady employment record, and that the victim’s condition required an operation and a hospital stay of five to six days. At sentencing the court noted that defendant who then weighed 225 pounds remained in the position whereby he inserted the rubber penis strapped to his body into his 10-year-old niece’s vagina for several minutes which act resulted in hemorrhaging, the screaming victim having suffered symmetrical two degree lacerations of the posterior vaginal wall extending to the cul de sac that required sutures. The court then imposed sentence within the scope of the plea bargain of not more than 15 years and not less than 5 years’ imprisonment.
It is well recognized that sentencing rests within the sound discretion of the trial court and absent extraordinary circumstances, should not be disturbed (People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert den 421 US 951; People v Miller, 55 AD2d 970; People v Dittmar, 41 *141AD2d 788). “Generally, a determination as to what constitutes an appropriate sentence is a matter resting within the sound discretion of the trial court and the sentence imposed by that court should not be reduced on appeal unless there was a clear abuse of discretion * * * a trial court is in the most advantageous position to determine the proper sentence, having observed the defendant and being intimately familiar with the facts and. circumstances underlying the conviction” (People v Junco, supra, at p 268).
Beyond cavil few crimes do more harm to the victim than the sexual abuse of a child. The crime here was especially heinous. It cannot be cavalierly disregarded that defendant’s crime was deliberate and premeditated. Prepared with an artificial penis, defendant picked his niece up on her way to school, drove her to Orchard Beach, ordered her to remove her underwear and after some preliminaries, including the strapping of the artificial penis to his body, inserted it into his niece’s vagina. In light of the circumstances of the crime and taking into consideration defendant’s work record, long-term marriage, absence of a prior record and assistance rendered the victim, the trial court’s sentence of defendant was fair and proper and clearly did not constitute an abuse of discretion.
The majority in order to substitute their discretion for that of the trial court must characterize the action of the latter in so sentencing defendant as an abuse of discretion. In order to do this they adopt defendant’s contention that he simply “cracked” momentarily and support their conclusion with a description of defendant’s psychological profile at the time of the crime which has no objective support in the record other than the fact of the heinous nature of the crime itself. This is unfair to the sentencing court, to the People and to the victim. We do not know that defendant was afflicted with a sexual obsession. We do not know that this horrible act was “as offensive to [defendant’s] moral principles as to those of society as a whole.” Expressions of remorse or horror for a crime uttered by a defendant may be sincere or insincere, but is an appellate court which has only the cold printed record before it in a better position to evaluate that sincerety than the trial court which has before it the person uttering such apology?
*142Absent a clear abuse of discretion by the sentencing court, there is no justification for this court’s substituting its view of what constitutes adequate and fair sentencing for that of the sentencing court.
It is inconsistent to present a psychiatric evaluation of the defendant while acknowledging the absence of such psychiatric evaluation in the record. Surely, one trained in psychiatry might well pause in giving a psychiatric evaluation of defendant based on a mere reading of this record without benefit of an in-depth interview with and personal observation of the defendant. We are confronted here by the majority’s earnest solicitude for the well-being of the defendant, the perpetrator of a particularly vicious premeditated sexual attack on a child who is not a stranger to him, but is related to him, to wit, his niece, and therefore one to whom it is expected he would extend care and protection. The choice of victim is itself a further indication of both the premeditation with which defendant engaged in this crime and the disregard exhibited by defendant for the accepted mores and moral principles inherent in the society of which he is a member. While a child to whom he was a stranger might exhibit fear and physically act to frustrate his endeavor to secure custody, the victim being defendant’s niece was not impelled by such fear and freely and innocently accompanied the defendant, her uncle. Despite the absence of extraordinary circumstances and the lack of clear abuse of discretion by the sentencing court, the majority upsets the plea bargain agreed to by the defendant. The rationale for this result appears to be in part a disenchantment with the punitive and deterrent arguments advanced for imprisonment and implied indorsement of rehabilitation as the sole desirable end of incarceration.
The offense here inspires greater horror than the sentence received and obliges the full rigor of the Penal Law within the ambit of the negotiated plea bargain. Child abuse, in this case a particularly vicious sexual attack on a 10-year-old girl, should not be countenanced or condoned in any fashion. The condemnation of crimes against the young is deeply ingrained in the ethical and moral history of western civilization. Indeed, the Bible is replete with *143references to this universal condemnation as, for example, the following scriptural passage concerning children — “Whosoever shall offend one of these little ones * * * it were better that a millstone were hanged about his neck, and that he were drowned in the depth of the sea” (Matthew, 18:6).
Our society in its collective wisdom through the operation of its criminal justice system has extended to this defendant clemency in the form of a sentence less than that which defendant might have received (a maximum of 25 years) had he been tried and found guilty. This was accomplished through a negotiated plea bargain.
The majority is dissatisfied with the benefit conferred on defendant because it is not great enough, that is they view defendant as entitled to greater consideration in the form of a further reduction in sentence — all emanating from the fact that defendant appears, apart from this premeditated heinous act, to be a law-abiding citizen. History, philosophy and religion teach us that human nature is not perfect and that justice demands a balance in her scales. Thus, society exerts ats will in the form of legislative enactments characterizing that conduct which constitutes crime and delineating the appropriate scope of punishment for the particular crime. The judicial branch is given, inter alia, limited discretion in further particularizing the limits of punishment within such scope so as to further balance or “fine-tune” the scales of justice. In exercising this responsibility, we must be careful lest the punishment be too great or too little, always bearing in mind the rightful demand of society and the victim that the transgression be properly punished. To, in effect, mete out leniency without due regard for settled principles of law for whatever reason, does a disservice not only to society and the victim, but to all of us including the perpetrator of the crime. When the scales of justice are perceived in their dynamic balance to be clearly askew, faith in the society permitting this imbalance is lost.
Accordingly, with the guidance of the above observations and my own conscience and under all the circumstances delineated in the record before us I conclude that the discretion exercised by the Supreme Court in sentencing *144defendant was patently sound and was not abused as a matter of law.
Succinctly stated it is clear, as a matter of law, that the sentencing court did not abuse its discretion in sentencing defendant in accordance with the plea bargain and, to this writer, it is equally clear that the substitution of this court’s discretion for that of the sentencing court on this record would itself be an abuse of discretion as a matter of law.
Bloom, J., concurs with Kupferman, J.; Sandler, J., concurs in an opinion; Murphy, P. J., and Lupiano, J., dissent in separate opinions.
Judgment, Supreme Court, Bronx County, rendered on May 19,1980, modified, on the law and the facts and in the exercise of discretion, to vacate the sentence and to remand for resentence after psychiatric evaluation and after receipt of a psychiatric report.